In a proceeding pursuant to CPLR article 78 to annul an order of the New York City Rent and Rehabilitation Administrator, the Administrator appeals from a judgment of the Supreme Court, Kings County, dated August 3, 1966, which granted the petition and directed appellant to issue an order decontrolling certain housing accommodations. Judgment reversed, on the law, proceeding dismissed on the merits and appellant’s order confirmed, with $10 costs and disbursements. No questions of fact were considered. In our opinion, petitioner is not possessed of any interest so vested as to render invalid any legislation which results in the loss of his exemption from rent control (Matter of Betty Lowne Realty Corp. v. Gabel, 25 A D 2d 718; Matter of Ritorto v. City Rent & Rehabilitation Administration, 25 A D 2d 496; Teeval Co. v. Stern, 301 N. Y. 346). Beldock, P. J., Christ, Brennan, Benjamin and Martuscello, JJ., concur.